Title: To George Washington from Benjamin Tallmadge, 4 December 1782
From: Tallmadge, Benjamin
To: Washington, George


                        Dear General
                            Bedford Decr 4th 1782 2 OClock P.M.
                        
                        This morning Early I had the Honor to receive Your Excellency’s favor of the 3d inst. in Consequence of which
                            I immediately repaired to this place, & while here have this moment recd Your subsequent Letter of the same
                            date—The necessary Orders are already given to perform the Duty agreeable to the first Instructions, & if the two
                            Companies of Lt Infantry from Col. Webb’s Command should arrive here this Evening, I foresee nothing to prevent the
                            Execution accordingly.
                        I had accounts Yesterday from Long Island informing that Admiral Digby was at Huntington on a Hunting party,
                            & that Genl Carleton was expected there in a day or two—I have recd intelligence of the Cantonments of the Enemy
                            on Long Island which I will forward in a Day or two—Very probably I may, this Evening, have further Intelligence via
                            Kingsbridge.
                        Your Excellency may rest perfectly easy with respect to the Conversation which lately passed at Head
                            Quarters, as I have long since learnt that Secrecy & Silence
                            are necessary Qualifications in a Soldier—I have the Honor to be, with the highest Regard & Esteem Dear General,
                            Your most Obedt Servt 
                        
                            Benja. Tallmadge
                        
                    